 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   SANFORD A. WEISBERG,                         CASE NO. CV 17-8471 SVW (SS)

12                      Plaintiff,                ORDER ACCEPTING FINDINGS,
13         v.                                     CONCLUSIONS AND RECOMMENDATION
14   NANCY A. BERRYHILL, Acting                   OF UNITED STATES MAGISTRATE
     Commissioner of the Social
15   Security Administration,                     JUDGE
16                      Defendant.

17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
19   Complaint,   all   the       records   and    files   herein,   the    Report     and
20   Recommendation     of    the     United      States    Magistrate      Judge,     and
21   Defendant’s Objections.         After having made a de novo determination
22   of   the   portions     of    the   Report     and    Recommendation     to     which
23   Objections were directed, the Court concurs with and accepts the
24   findings and conclusions of the Magistrate Judge.                     However, the
25   Court briefly addresses Defendant’s Objections, as discussed below.
26

27         In her Objections, Defendant argues that the ALJ properly
28   found “there is no evidence that Plaintiff’s medically determinable
 1   mental impairment poses more than a minimal limitation on his
 2   ability to perform basic work-related activities.”              (Obj. at 3).
 3   Defendant contends that the Report and Recommendation fails to cite
 4   objective clinical findings and instead “refers to a boilerplate
 5   paragraph repeated throughout Plaintiff’s treatment notes, which
 6   reflected his self-reported mental health issues and allegations
 7   regarding his mental state.”            (Obj. at 4).      While Defendant is
 8   correct that Plaintiff’s treatment notes include Plaintiff’s self-
 9   reports, psychiatric evaluations “always depend in part on the
10   patient’s self-report, as well as on the clinician’s observations
11   of the patient.”     Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.
12   2017).     “Thus, the rule allowing an ALJ to reject opinions based
13   on self-reports does not apply in the same manner to opinions
14   regarding mental illness.”        Id.
15

16           Further, contrary to Defendant’s assertion, the Magistrate
17   Judge found that Plaintiff often presented with objective symptoms
18   of a serious mental impairment.          (R&R at 9-10).    Indeed, Plaintiff
19   frequently presented with depression symptoms along with occasional
20   symptoms of anxiety, hypomania, grandiose thoughts, moderately
21   impaired    judgment   and     insight,     blunted   affect,   and    suicidal
22   ideations.    (AR 492, 511, 531, 557, 560, 565, 569, 594, 599, 608,
23   611, 631, 642, 650, 660, 663, 671, 679, 687, 689, 692, 702, 705,
24   719, 723, 727, 735, 354-55, 756, 761, 767, 778, 780, 792, 800, 821,
25   835).     Defendant cites a few isolated medical records in August
26   2016 for the proposition that the treatment records do not contain
27   “any    objective   evidence    to   establish    a   deficit   in    cognitive
28

                                             2
 1   functioning.”         (Obj. at 4).           However, as the Ninth Circuit has
 2   emphasized with regards to mental impairments,
 3

 4           [I]t is error to reject a claimant’s testimony merely
 5           because symptoms wax and wane in the course of treatment.
 6           Cycles of improvement and debilitating symptoms are a
 7           common occurrence, and in such circumstances it is error
 8           for an ALJ to pick out a few isolated instances of
 9           improvement over a period of months or years and to treat
10           them as a basis for concluding a claimant is capable of
11           working.
12

13   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).
14

15           Despite acknowledging that Plaintiff was hospitalized for
16   depression and suicidal ideations for two days in December 2014,
17   four days in October 2015, and seven days in December 2015,
18   Defendant contends that “Plaintiff’s confinement [sic] was short
19   lived    and    did   not   meet     the     duration    requirements    for    social
20   security       disability.”          (Obj.    at   4).     Even   if    these   three
21   hospitalizations        fail    to    establish     the    duration     requirement,
22   Plaintiff consistently exhibited serious mental health symptoms
23   when he was treated on a near-weekly basis at Didi Hirsch Mental
24   Health Services during the period of January 2015 through September
25   2016, as cited above.          (See also AR 369 (reporting that depression
26   first diagnosed in 1979), 358-61 (exhibiting symptoms of depression
27   and anxiety in March 2014), 378-79 (presenting with anxious/fearful
28

                                                   3
 1   thoughts, depressed mood, and fatigue prior to his treatment at
 2   Didi Hirsch)).
 3

 4         Finally,     Defendant     contends      that      the     ALJ’s       step-two
 5   nonseverity      determination     is   supported     by       the   State    agency
 6   reviewing      physicians’       evaluations       and     the        consultative
 7   psychologist’s opinion.        (Obj. at 5).       However, the State agency
 8   physicians made their determinations before the nearly 600 pages
 9   of medical records from Didi Hirsch Mental Health Services were
10   included in the record.          Therefore, the ALJ’s decision to give
11   “great weight” to the State agency consultants’ opinions (AR 24)
12   was error because their opinions were based on an incomplete
13   record.   See Celaya v. Halter, 332 F.3d 1177, 1183 (9th Cir. 2003)
14   (“The ALJ always has a special duty to fully and fairly develop
15   the   record   and   to   assure    that    the   claimant’s         interests   are
16   considered even when the claimant is represented by counsel.”)
17   (citation and ellipses omitted).             Further, while the ALJ gave
18   “great weight” to the consulting psychologist’s opinion (AR 24),
19   the ALJ failed to acknowledge or account for the psychologist’s
20   conclusions that Plaintiff’s depressed mood and anxiety diminish
21   his coping capacity and that Plaintiff is moderately limited in
22   his ability to deal with changes in a routine setting (AR 372).                    A
23   claimant who has moderate difficulties in adopting to changes in
24   routine is generally limited to simple, routine work.                    See, e.g.,
25   Onate-Ruezga v. Colvin, No. 14 CV 0734, 2015 WL 5321811, at *7
26   (E.D. Cal. Sept. 11, 2015); Granville v. Colvin, No. 15 CV 5833,
27   2016 WL 4473121, at *3 (W.D. Wash. Aug. 24, 2016); Culpepper v.
28   Berryhill, No. 16 CV 1230, 2017 WL 6594640, at *4-5 (E.D. Cal. Dec.

                                             4
 1   26, 2017); McGrath v. Berryhill, No. 17 CV 1977, 2018 WL 2094344,
 2   at *11 (C.D. Cal. May 4, 2018).          Because the step-two evaluation
 3   is to dispose of “groundless claims,” and the evidence here was
 4   far beyond “groundless” to demonstrate that Plaintiff suffers from
 5   a severe mental impairment, the ALJ erred at step two.              Webb v.
 6   Barnhart, 433 F.3d 683, 686-87 (9th Cir. 2005).
 7

 8        IT IS ORDERED that Judgment shall be entered affirming the
 9   decision   of   the   Commissioner   and    dismissing   this   action   with
10   prejudice.
11

12        IT IS FURTHER ORDERED that the Clerk serve copies of this
13   Order and the Judgment herein on counsel for Plaintiff and counsel
14   for Defendant.
15

16

17        LET JUDGMENT BE ENTERED ACCORDINGLY.
18

19
     DATED: November 19, 2018
20

21
                                                STEPHEN V. WILSON
22                                              UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                          5
